982 F.2d 530
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Walter Clinton HALL, Defendant-Appellant.
No. 92-1326.
United States Court of Appeals, Tenth Circuit.
Dec. 18, 1992.

Before SEYMOUR, TACHA and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
PER CURIAM.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Appellant appeals the district court's order detaining him pending trial pursuant to 18 U.S.C. § 3142.   Appellant contends the district court failed to give sufficient weight to various factors favoring release, and that it gave improper weight to various factors favoring detention.


3
Our review of the district court's detention order is "plenary as to mixed questions of law and fact and independent, with due deference to the district court's purely factual findings."   United States v. Stricklin, 932 F.2d 1353, 1355 (10th Cir.1991).   Based upon our review of the record on appeal, the parties' briefs, and the pertinent law, we conclude the district court properly ordered appellant detained pending trial.


4
The judgment of the United States District Court for the District of Colorado is AFFIRMED.


5
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3